Title: From Thomas Jefferson to James Oldham, 9 January 1804
From: Jefferson, Thomas
To: Oldham, James


               
                  Sir
                  Washington Jan. 9. 1804.
               
               I recieved last night your letter of the day before, and now inclose you the 20. Dollars desired. I ordered from Philadelphia the three sheets of sheet iron which you supposed might be wanting. they are now on their way. if not wanting to finish the terras, they may be employed on the gutturs which are to be laid with sheet iron. they should be painted on both sides before they are laid down. Accept my best wishes.
               
                  Th: Jefferson
               
            